DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 03/13/2021.
Allowable Subject Matter
Claims 21-25 and 27-40 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a light emitting device comprising a first electrode layer having a first contact pad and a transparent conductive structure for the organic light emitting layer, wherein the transparent conductive structure comprises a plurality of strip-shaped transparent conductive members adjacent to each other,  wherein the strip-shaped transparent conductive members extend from the first contact pad; two of the strip-shaped transparent conductive members are separated by a first interval; and each of the two of the strip-shaped transparent conductive members has a width in a range of 10 to 50 microns and not less than the first interval in combinations with other claim limitations as required by claim 21.
The search of the prior art does not disclose or reasonably suggest forming a delocalizer for delocalizing a dark spot of a light emitting region of an organic light emitting layer, the delocalizer comprising: a plurality of strip-shaped transparent conductive members adjacent to each other,  wherein the adjacent two of the strip-shaped transparent conductive members are separated by a first interval; and  each of the strip-shaped transparent conductive members has a width in a range of 10 to 50 microns and not less than the first interval, and a plurality of transparent conductive blocks adjacent to each other and electrically connected between adjacent two of the strip-shaped transparent conductive members in combinations with other claim limitations as required by claim 31.
The dependent claims 22-25, 27-30, and 32-40 are allowable by virtue of the dependence upon the claims 21 and 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891